 

Case 4:19-cv-00571-DCB Document 30 Filed 05/20/20 Page 1of1

AUS Ae hd: Winters of fie Service pt Suramiins

UNITED STATES DISTRICT COURT

 

 

 

 

for the
_ Wayiio i moPeew. j
Ploints }
vy, , ) Civil Action No.
my tn = j 1348 a pas AG .
Mary Even Jyahet PUNE? } Cu-l4- OF! Tye-peB

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: PAV rm An MmOeery!
(Name of tha plaintiff's attorney or wnrepresented plaintiff

Ihave received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and 4 prepaid means of returning one signed copy of the form fo you.

I, or the entity I represent, agres to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity | represent, will keep all defenses or objections to the lawsuit, the court's
__Jevisdiction, and the yenne of the action, but that I waive any objections to the absence of a surmmons of of service.

derstand that J, or the entity I represent, must file and serve. an answer or 4 motion under Rule 2 within
> th

 

 

 

 

 
